DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it cannot be determined whether “a plunger” in line 11 is the same with “a plunger” in line 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8-12, 17-19, 23  and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. (2018/0307150) in view of  Diamond et al. (W 01/21507).
Re-claim 1, Brouwer et al. disclose, in fig. 1, a pressure container  1 of plastic, comprising: an essentially cylindrical container body whose one longitudinal end includes an opening 5 which is closable in a pressure-tight manner by a valve 6 attachment which is configured and designed for dispensing a gaseous, liquid, powder-like, pasty or similar filling product, and whose interior, by way of a plunger 51 (see fig. 2) which is arranged in a longitudinally displaceable manner along a longitudinal axis of the container body, is subdivided into a receiving chamber which is adjacent to the opening for the filling product and into a reservoir which is separated from this in a pressure tight manner and which is closed in a pressure-tight manner by a base part 3  for a pressure medium, the container body being a hollow blow molded body (see [0027]; and wherein the plunger includes two circumferential sealing lips which are distanced from one another in an axial direction, wherein an upper sealing lip extends into the receiving chamber and a lower sealing lip extends into the reservoir, wherein the upper and the lower sealing lips are pressed or are pressable in a fluid-tight manner onto an inner wall, which delimits the interior of the container body, by way of a pressure which prevails in the receiving chamber and in the reservoir.
 Brouwer et al. lack to disclose  the plunger includes two circumferential sealing lips which are distanced from one another in an axial direction, wherein an upper sealing lip extends into the receiving chamber and a lower sealing lip extends into the reservoir, wherein the upper and the lower sealing lips are pressed or are press-able in a fluid-tight manner onto an inner wall, which delimits the interior of the container body.

Therefore, it would have been obvious to one having ordinary skill in the art the time the invention was made, in view teaching of Diamond et al., to modify the invention of Brouwer et all with the plunger having two circumferential sealing lips as claimed, in order  to increase the sealing force in creating a better seal.
Re-claim 2, wherein the plunger comprises: an upper delimitation surface which faces the opening, and a lower delimitation surface which faces the base part, and one of the two circumferential sealing lips is assigned to the upper delimitation surface and one to the lower delimitation surface, wherein the upper sealing lip extends from the upper delimitation surface in a direction of the opening and to an outside in a direction of the inner wall of the container body, and the lower sealing lip extends from the lower delimitation surface in a direction of the base part and to the outside and in a direction of the inner wall of the container body.
Re-claim 3, wherein the sealing lips in a non- loaded state form an angle (a, 8) of 45 degrees to 80 degrees with the inner wall of the container body.
Re-claims 4, 8-12, 23, 28, wherein the container body is configured as a stretch blow molded body of an injection molded or compression molded preform which consists essentially of polyethylene terephthalate, see Brouwer et al., [0027] and [0029].
Re-claim 5, although  Brouwer et al. lack to disclose the container body has an axial stretching ratio specified to be in a range of 1:1.5 to 1:15, and/or of 1:4 to 1:10 with respect to the preform, it 
Re-claims 17-19, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to make the invention of Bouwer et al. in view Diamond et al. to have material of the plunger, the sealing lip and the valve attachment as claimed, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125, USPQ 416.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. in view of Diamond et al., and further in view of Soliman (9,339,103).
Brouwer et al. in view of Diamond et al. lack to disclose the container body comprising a degree of crystallization.
Soliman teaches, in fig. 1, a pressure plastic container comprising a body 25 made from a crystalline PET (see col. 4,lines 54-67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Soliman, to modify the invention of Brouwer et al. in view of Diamond et al. with the container body comprising a degree of crystallization as claimed  in order to increase some degree of harness to the plastic container.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. in view of Diamond et al., and further in view of Philippe (FR 2713299).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Philippe, to modify the invention of Brouwer et al. in view to Diamond et al. with the plunger comprising a barrier layer as claimed, in order to enhance the sealing between the reservoir and the receiving chamber.

Claims 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. in view to Diamond et al., and further in view of Abplanalp (5,553,753),
Abplanalp teaches, in figs 1-5, a pressure container comprising a base part16  includes a base section which has previously been separated from the container body and which is  inserted into a cut end of the container body which lies opposite the opening, in a manner such that a container base of the base section lies closer to the plunger than the cut end of the container body.
wherein the base part is configured as an injection molded part (see col. 3, lines 40-42);
wherein the base part and the container body are connected to one another in a pressure-tight manner by a weld (see col. 4, lines 15-20, 27-33);
wherein the weld is configured as a friction weld;
wherein the base part and the container body are connected to one another in a pressure-tight manner by a bond.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. in view to Diamond et al., and further in view of Miyamoto et al. (6,230,943),

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Miyamoto , to modify the invention of Brouwer et al. in view of Diamond et al. with the pressure medium as claimed in order to be no fear that the inner container would burst.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 14, 2022